Mr. Justice Stone delivered the opinion of the court: This is an appeal from a decree of the circuit court of Cook county dismissing for want of equity the bill of the appellants filed in that court against the city of Chicago, the board of local improvements of that city and the Ryan Company, contractor, to restrain the performance of a contract for paving Sherman street from Jackson boulevard to VanBuren street with creosoted wooden blocks under the Local Improvement act of 1897 and amendments thereto. While numerous errors are assigned and much testimony appears in the record of a technical nature, the contention of appellants urged here is that the contract specifications are a serious departure from the ordinance, that they tend to restrict competition among bidders, in violation of the Local Improvement act, and that said specifications tend to foster a monopoly. Exceptions were preserved to certain rulings of the chancellor on the admissibility of evidence but none are referred to here. Appellants do not contend that the ordinance is invalid. There being no question of the validity of an ordinance and the assignments of error presenting no questions giving jurisdiction to this court to review the record, the cause will be transferred to the Appellate Court for the First District. Cause transferred.